IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 99-10901
                            Summary Calendar


UNITED STATES OF AMERICA

                  Plaintiff - Appellee

     v.

EDEN MAYA CARMONA

                  Defendant - Appellant

                       ---------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 3:99-CR-31-1-X
                       ---------------------
                          August 3, 2000
Before KING, Chief Judge, and WIENER and DENNIS, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender for Eden Maya Carmona has filed

a motion to withdraw and a brief pursuant to Anders v.

California, 386 U.S. 738 (1967).       Carmona was sent a copy of

counsel’s motion and brief, and he has filed a pro se response.

Our review of the brief filed by counsel, Carmona’s response, and

of the record discloses no nonfrivolous point for appeal.

Accordingly, the motion for leave to withdraw is GRANTED, counsel

is excused from further responsibilities, and the APPEAL IS

DISMISSED.     See 5TH CIR. R. 42.2.   Carmona’s pro se motion to

dismiss the appeal is DENIED as moot.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.